COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-372-CV

IN RE ARTURO HERNANDEZ                                                RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Per this court’s instructions, our

clerk’s office called the clerk of the 89th District Court of Wichita County and

confirmed that the four motions for discovery that relator seeks a ruling on are

not on file in the 89th District Court of Wichita County. Accordingly, relator’s

petition for writ of mandamus is denied.




                                                    PER CURIAM


PANEL: WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: October 22, 2009



   1
       … See Tex. R. App. P. 47.4.